Citation Nr: 0814469	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, the case was remanded for further development.


FINDING OF FACT

A chronic left knee disability was not manifested in service; 
arthritis of the left knee was not manifested in the 
veteran's first post-service year; and his current left knee 
disability is not shown to be related to his active service, 
to include complaints noted therein. 


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in December 2002 and December 2006 the veteran 
was notified of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The letters advised him that he should submit 
any medical evidence pertinent to his claim.  While he did 
not receive timely notice regarding disability ratings or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), the decision below denies service connection, 
and neither the rating of a disability nor the effective date 
of an award is a matter for consideration.  Hence, the 
veteran is not prejudiced by the timing of such notice.  

The veteran's service medical records (SMRs), pertinent VA 
and private records, as well as Social Security 
Administration (SSA) records have been secured.  He has not 
identified any pertinent records that remain outstanding.  
Pursuant to the Board's November 2007 remand, the veteran was 
afforded a VA examination in January 2008.  VA's duty to 
assist is met.  

II.	Factual Background, Legal Criteria and Analysis

The veteran's SMRs note that on a June 1968 examination he 
complained that his left knee "gives out occasionally".  In 
November 1968 he was seen for left knee complaints; 
specifically that his left knee kept giving out on him.  He 
was referred to the orthopedic clinic.  X-rays of the left 
knee were unremarkable.  The diagnosis was old healed 
osteochondritis medial condyle left femur.  On December 1975 
service separation examination, the veteran reported a 
history of trick or locked knee.  On clinical evaluation, his 
lower extremities were normal; no pertinent diagnosis was 
made.

Postservice records from April 1999 to April 2007 reflect the 
veteran has left knee arthritis. 

A September 2007 left knee MRI found partial medial extrusion 
of the body of the medial meniscus with tiny horizontal 
cleavage tear; tricompartment degenerative changes; 
chondromalacia in the medial and patellofemoral joint 
compartments; and small knee joint effusion.

On January 2008 VA examination, the veteran complained that 
he was unable to bend well but denied other limitations of 
motion or other functional impairment.  Physical examination 
revealed normal gait.  There was normal range of motion.  
There was no loss of bone, and no crepitation.  There were no 
clicks or snaps, and no grinding, instability, or patellar or 
meniscus abnormality.  The diagnosis was left knee pain; 
history of rheumatoid arthritis with chondromalacia of the 
left knee.  The examiner noted that she reviewed the claims 
file, and opined:

"My opinion is that the service did not cause nor was 
the rheumatoid arthritis and osteoarthritis changes a 
result of the service.  It could have caused some 
aggravation during basic training as noted in the C-
file, [however], the veteran was able to complete his 
service time and has history of 22 years working . . . 
until given a medical disability in March 1999".

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a degree of 
10 percent within a prescribed period of time (one year for 
arthritis) following discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be established for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

It is not in dispute that the veteran now has a chronic left 
knee disability.  His left knee arthritis is well documented.  
Likewise, it is not in dispute that he was seen for 
complaints of left knee pain in service.  What he must still 
show to establish service connection for a left knee 
disability is that the current disability is related to the 
complaints in service.

The veteran's SMRs reflect that the complaints in service 
were transitory, and resolved.  There was no further follow-
up in service, and, although a history of knee problems was 
noted on service separation examination no abnormality was 
found or pertinent diagnosis made on clinical evaluation at 
the time.  Consequently, service connection for a left knee 
disability on the basis that chronic left knee disability 
became manifest in service, and persisted, is not warranted.  
Furthermore, as there is no evidence that arthritis of the 
left knee was manifested in the first postservice year, 
service connection for such pathology on a presumptive basis 
(as a chronic disease) is also not warranted.  

The veteran may still establish service connection for his 
left knee disability if competent (medical) evidence relates 
the disability to the injury in service (or otherwise to 
service).  See 38 C.F.R. § 3.303.  However, there is no such 
competent evidence in this case.  The only competent 
(medical) evidence that specifically addresses this matter, 
the opinion of the January 2008 VA examiner is to the effect 
that the veteran's current left knee disability is unrelated 
to the complaints noted in service.  Significantly, a lengthy 
period of time between service and the first postservice 
clinical notation of the disability for which service 
connection is sought (here more than 24 years) is, of itself, 
a factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

As the veteran is a layperson, his own opinion that his left 
knee disability is related to service is not competent 
evidence.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


